Title: From Alexander Hamilton to Sharp Delany, 26 July 1792
From: Hamilton, Alexander
To: Delany, Sharp



Sir
Treasury DepartmentJuly 26. 1792

I have considered the case represented in your letter of the 13. instant respecting the duty on certain Whalebone imported by Mr. Joy.
I do not under such circumstances conceive the article to be exempted from the duty; because the evidence of goods of the growth, produce or manufacture of the United States, which are to be exempted, when brought from a foreign port, is prescribed by the 24th Section of the Collection Law; and one of the requisites is, proof upon Oath, that they were previously exported from the United States, which proof it appears, could not be given in the present case.
I approve of the arrangement proposed in your letter of the 23rd, instant, and you have my consent to employ a couple more hands in the Boat towards the execution of it.
I am   Sir   Your Obedt. Servant
A Hamilton
Sharp Delany Esqr.
Collector, Philadelphia
